McCLELLAN, J.
The evident intent in the enactment of the amendatory act approved August 24, 1909 (Gen. Acts Sp. Sess. 1099, p. 62), was to confer the right to bail pending appeal upon all save two classes of defendants, viz., those under sentence of death and those under sentence for terms longer than 5 years. The petitioner’s conviction was of mnrder in the second degree, and he was sentenced to imprisonment for a term .of 15 years. He is not among those entitled to bail under the act cited, and hence his prayer for mandamus to effect his bail pending apjieal must be denied.
Mandamus denied.
Dowdell, C. J., and Simpson and Mayfield, JJ., concur.